Shaw, C. J.
This case presents the direct question, whethei *539evidence is admissible to impeach the credibility of a female witness, which tends to show that she is, and for some time has been, a common prostitute, and has obtained her living, in whole or in part, by the prostitution of her person for gain.
The only reported case, in which it has been held that such evidence is admissible, is Commonwealth v. Murphy, 14 Mass. 387. It was a decision made in the course of a capital trial, and probably without much time for, deliberation, or reference to authorities. It was followed, we think, with, some doubt and hesitation, in a few other cases not reported. It is referred to in Commonwealth v. Moore, 3 Pick. 196, and spoken of as a relaxation of the general rule, which confines the impeaching testimony to the general character of the witness for veracity. We consider it as a deviation from the established rule of the common law on the subject. It has been regarded, by judges of this Commonwealth, with disapprobation, and has not been adopted by the courts of other States. See Jackson v. Lewis, 13 Johns. 504. Bakeman v. Rose, 14 Wend. 105, and 18 Wend. 146. Morse v. Pineo, 4 Verm. 281. The State v. Smith, 7 Verm. 141. Spears v. Forrest, 15 Verm. 435. It is not required by any strong considerations of fitness or expediency, and cannot be regarded as having acquired the force of a settled rule of law, We are therefore of opinion that the decision of the judge, in rejecting the evidence tendered, was correct.

Exceptions overruled.